SEPABATE CONCUBEING OPINION.
STUBGIS, J.
In concurring in the able opinion of Farrington, J., the importance of the question in hand impels me to add the following observations: The first section of the act in question is as strong in declaring the purpose of the act as any we have found in the numerous States now having a “bulk sales law.” Our act declares that all sales in bulk, made in violation of its conditions, “shall be fraudulent and void as against all creditors of the vendor.” Similar acts of several of the States make such sales only prima facie fraudulent and other such acts restrict same to creditors whose claims grow out of the business in which the goods sold are being used. Ours is a late act and, while not copied in toto from any one State, all its provisions seem to have been adopted from some other State or States, while its main purpose and general scope are those found in all the bulk sales laws adopted in the various States. Now, it is familiar law that when a statute is borrowed from another State, where the same has received a construction by the courts of such State, it is presumed that the Legislature intended to adopt the law with the construction placed upon it in such State; and this would be especially true *226where such law is borrowed from several States giving it a uniform construction. [Pratt v. Miller, 109 Mo. 78, 18 S. W. 965; State v. Chandler, 132 Mo. 155, 33 S. W. 797; St. Louis National Bank v. Hoffman, 74 Mo. App. 203; Burnside v. Wand, 170 Mo. 531, 71 S. W. 337; Stephan v. Metzger, 95 Mo. App. 609, 69 S. W. 625.]
We find the uniform construction placed upon these bulk sales acts wherever adopted is, and was when the act was adopted in this State, that where the sale is declared fraudulent and void-as a matter of law, or is shown to be such in fact where proof is necessary, the vendor is still regarded as the owner of the goods attempted to be sold so far as his cred-tors are concerned, no title passing to the vendee, and that the remedy of attachment and garnishment is applicable against the vendor and his goods fraudulently conveyed just as in all cases of fraudulent conveyances. [McIntosh & Warren v. Owosso Carriage & Sleigh Co. (Tex.), 146 S. W. 239; Kohn v. Fishbach, 36 Wash. 69, 78 Pac. 199, 104 Amer. St. Rep, 941; Rothchild Bros. v. Trewella, 36 Wash. 679, 79 Pac. 480.] It is said in Rothchild. Bros. v. Trewella, supra, that a sale in violation of the bulk sales act “does not differ from any other transfer made in fraud of creditors, except in the matter of proof of the fraud,” instancing the case where the property is left in the hands of the vendor, and adding “We can discover no logical distinction between the different classes of conveyances which the common and statutory law declare fraudulent. The remedy afforded an injured creditor must, upon principle, be the same in all cases unless the Legislature has provided a different remedy.”
Such act also had uniformly been construed as affording no remedy by suit directly against the fraudulent vendee, but only by attachment and garnishment against the vendor and his property in the hands of *227such, vendee. [Bewley v. Sims (Tex.), 145 S. W. 1076, and cases cited: McIntosh & Warren v. Owosso Carriage & Sleigh Co. (Tex.), 146 S. W. 239, and cases cited.]
It is apparent, therefore, that in enacting section one of the act in question, our Legislature did so with the construction placed thereon that created a fraudulent conveyance no different from other fraudulent conveyances in the effect thereof and to which the remedy of attachment is applicable; and, by declaring that such a sale should be void as to all creditors, it declared an intent not to limit such remedy to any particular class of creditors, such as mercantile creditors, or to the very small class having the goods sold by them in the hands of the fraudulent vendor.
After so doing, did the Legislature nullify section one of the act and its whole declared purpose by inserting in section two a proviso limiting the remedy of attachment or garnishment to the small class of creditors last mentioned? Is there any other reasonable construction to be placed on the proviso contained in section two? We think, there is. The provisions of section two of this act, providing that if any vendee shall fraudulently fail or refuse to comply with the provisions of this act he shall upon application of any creditor of the vendor become a receiver and be held accountable to such creditors for all the merchandise coming into his possession, is probably borrowed from the statute of Michigan, passed in 1905, Laws of Michigan, 1905, p. 322, as the same provision is there found ; and our Legislature doubtless desired to afford this additional remedy of a receivership for the benefit of all creditors as there found and which is not in many, if any, of the similar acts of other States. The Supreme Court of Michigan had, however, in Musselman Gro. Co. v. Kidd, Dater & Price Co. (Mich.), 115 N. W. 409, construed the act as affording the old remedy of attachment, notwithstanding the provision *228for the new remedy of a receivership, and this construction would be carried into the act when adopted here. The question then naturally arose in the mind of the legislative body as to what effect the remedy by attachment would have on the remedy by receivership, both existing concurrently, in case some creditor should attach and thereby obtain a lien on a part or the whole of the goods fraudulently sold prior to an application for a receiver for the whole property. Would such an attaching creditor, in spite of the receivership, retain his lien on the goods attached and obtain a preference over other creditors ? To prevent the possibility of, such a preference and advantage to an attaching creditor seems to be the purpose of the proviso inserted in section two immediately after the remedy of a receivership, and to that section and the new remedy of receivership there provided it should be restricted. Unless a receivership is applied for the proviso in question has no office to perform. This conforms to the rules of construction of statutes that where the provisions are inconsistent or contradictory and a literal construction of a single clause or section would conflict with what precedes and with the manifest intent of the whole act the courts will harmonize the various provisions with each other, give effect to all where possible and give effect to the true intent of the lawmakers. [State v. Hernan, 70 Mo. 441; Spitler v. Toung, 63 Mo. 43; Ross v. Railroad, 111 Mo. 18, 19 S. W. 541; Pembroke v. Huston, 180 Mo. 627, 79 S. W. 470.]